DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to amendments and remarks filed 04 March 2022.  
Claims 1, 3, 9-10, 12, 17, and 19 have been amended.
Claim 5 has been cancelled.
Claims 1-4 and 6-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04 March 2022 regarding the §101 rejection have been fully considered but they are not persuasive.  As an initial note, the arguments are not compliant under 37 CFR 1.111(b) as they amount to a mere allegation of patent eligibility.  The Examiner again notes that in order to be patent eligible under 35 U.S.C. 101, the claims must be directed towards a patent eligible concept, which, the instant claims are not directed.  Contrary to Applicants’ assertion that the claims are integrated into a practical application, the Examiner notes that the claims are not directed to a practical application of the concept. The claims do not result in improvements to the functioning of a computer or to any other technology or technical field. They do not effect a particular treatment for a disease. They are not applied with or by a particular machine. They do not effect a transformation or reduction of a particular article to a different state or thing. And they are not applied in some other meaningful way beyond generally linking the use of the judicial exception (i.e., observing or moderating portions of content for objectionable portions) to a particular technological environment (i.e., over one or more data processors). Here, again as noted in the previous rejection, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept - MPEP 2016.05(f).  Simply automating a portion of the process is still no more than mere instructions to apply (i.e. executable software to run or perform steps automatically can still be directed to a judicial exception).  The claims recitation of the by one or more data processors” in claims 1 and 10 or “data processing apparatus” in claim 17 are simply limitations which are merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The claim(s) is/are not patent eligible.  The arguments presented regarding “reducing the duration of content required to be evaluated” appears, again, to be whether or not the claims are an improvement by the use of computers or machines as tools.  Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).  Second, Examiner respectfully does not find the assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement (MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)). That is, the Examiner does not find any evidence that the claimed aspects are any improvement over conventional systems.  As such the rejection was not withdrawn.  
Applicant’s arguments regarding the Grenier reference have been fully considered but are not persuasive.  Here, Grenier discloses how “FIG. 4 shows basic concepts in aggregate scoring according to a preferred embodiment of the invention. In FIG. 4, site 400 includes web pages such as 410, 450 and 460. Content items are shown as circles with a letter inside. Each of content items a, b, c, . . . n can be part of a "level" or grouping. A grouping can be according to a web page, user post, user account, blog entry, etc. In FIG. 4, grouping 405 might be a web page that includes items a-f. Grouping 420 could be a post that has been uploaded to the web page and that uses items a, b and c that were uploaded as a group and may relate to each other For example, the items a, b and c might be an image, text and a link to another website, respectively. The text can describe the image and the other website may include more information relating to the image. Grouping 430 can be a blog entry by web page 410's owner that includes item d which was uploaded in the blog entry, or post. Grouping 440 can include two items f and g which are on two different web pages 410 and 450, respectively, but which belong to the same user's account as indicated by grouping 405. As mentioned above, items, groupings, entries, pages, posts, etc. can be of any desired type. In general, any suitable type or organization of items can be used (Grenier ¶46)” which clearly reads upon the ability to “segmenting, by one or more data processors, content into multiple sub-portions that each (i) have a duration that is less than the duration of the content, and (ii) includes a different subset of the content than another sub-portion of the content;” contrary to Applicant’s assertions.  As such the rejection was not withdrawn.  
Applicant’s arguments filed 04 March 2022 regarding the §112 rejection have been fully considered and, in light of the amendments, are persuasive.  However, there remains an outstanding §112 rejection for claims 7 and 16.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite the limitation “determining a badness score quantifying a level of inappropriateness of the content that has been passed to the different entity over the pre-specified amount of time” which is vague and indefinite (i.e. what is deemed inappropriate is completely subjective and open ended, such as fraudulent, misleading, threatening, lewd or explicit?).
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites determining whether or not to distribute content which has been determined to have a likelihood of being objectionable and whether or not to modify the content, which is an abstract idea of organizing human activity (collecting user-generated content) as well as the abstract idea of a mental process (observation or judgement as to whether or not the content is objectionable).
The limitations of  “segmenting, content into multiple sub-portions that each (i) have a duration that is less than the duration of the content, and (ii) includes a different subset of the content than another sub-portion of the content ; for each of two or more of the sub-portions of the content, determining, by the one or more data processors using a first evaluation rule, a likelihood that the sub-portion of the content depicts material that violates the first evaluation rule; passing, by the one or more data processors, each sub-portion of the content among the two or more sub-portions of the content in parallel to a set of rating entities for further evaluation based on the likelihood that the sub-portion of content depicts material that violates the first evaluation rule, including: determining, for a first sub-portion of the content, that the likelihood of the first sub-portion of the content depicts material that violates the first evaluation rule is below a specified modification threshold, passing an unmodified version of the first sub-portion of the content to the set of rating entities; determining, for a second sub-portion of the content, that the likelihood of the second sub-portion of the content depicts material that violates the first evaluation rule is above the specified modification threshold; generating a modified version of the second sub-portion of the content, by modifying the second sub-portion of the content prior to passing the modified version of the second sub-portion of the content to the set of rating entities, wherein modifying the second sub-portion of the content comprises attenuating the depiction of the material that violates the first evaluation rule that is presented to the set of rating entities by the modified version of the second sub-portion of the content after the modification; and passing the modified version of the second sub-portion of the content to the set of rating entities; receiving, by the one or more data processors and from the set of rating entities, evaluation feedback indicating whether each of the two or more sub-portions of the content violates content guidelines; and enacting, a distribution policy based on the evaluation feedback, including: preventing distribution of the content based on the evaluation feedback for at least one of the sub-portions of the content indicating that the at least one of the sub-portions of content violates one or more of the content guidelines” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and/or a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components (Step 2A Prong 1).  That is, nothing in the claims precludes the step from the methods of organizing human interactions grouping or practically being performed in the mind, other than reciting “by one or more data processors” in claims 1 and 10 or “data processing apparatus” in claim 17.  For example, “segmenting,” “determining,” “determining,” “determining,” “generating” “enacting” and “preventing” in the context of this claim encompasses the user manually reading other users’ generated content in order to make some sort of mental judgement or decision regarding that persona and content being objectionable and performing some sort of modification and feedback.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as one of the certain method of organizing human activities, while some of the concepts may be based in the mind, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim(s) recite(s) an abstract idea.
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  Next, the “passing” and “receiving” steps are simply extrasolution data gathering activities.  The claims only recite one additional element – using “by one or more data processors” in claims 1 and 10 or “data processing apparatus” in claim 17 to perform all the steps. The one or more processors or data processing apparatus in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of having a “platform” is simply linking the judicial exception to a particular technological environment, which cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2, 11, and 18 are dependent on claims 1, 10, and 17 and include all the limitations of claims 1, 10, and 17.  Therefore, claims 2, 11, and 18 recite the same abstract idea of “determining whether or not to distribute content which has been determined to have a likelihood of being objectionable and whether or not to modify the content.”  The claim recites the additional limitations further limiting the distribution policy to include geographical regions, which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  The claims do not even introduce any additional structure for the method claims.  And again, as discussed with respect to claims 1, 10, and 17, the claims are simply limitations which are merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 3-4, 12-13, and 19-20 are dependent on claims 1, 10, and 17 and include all the limitations of claims 1, 10, and 17.  Therefore, claims 3-4, 12-13, and 19-20 recite the same abstract idea of “determining whether or not to distribute content which has been determined to have a likelihood of being objectionable and whether or not to modify the content.”  The claim recites the additional limitations further limiting how the rating entities are determined or created and the feedback being obtained from said entities, which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  The claims do not even introduce any additional structure for the method claims.  And again, as discussed with respect to claims 1, 10, and 17, the claims are simply limitations which are merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 6-7 and 14-16 are dependent on claims 1, 10, and 17 and include all the limitations of claims 1 and 10.  Therefore, claims 6-7 and 14-16 recite the same abstract idea of “determining whether or not to distribute content which has been determined to have a likelihood of being objectionable and whether or not to modify the content.”  The claim recites the additional limitations further limiting how the content is sent to the entities for evaluation, which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  The claims do not even introduce any additional structure for the method claims.  And again, as discussed with respect to claims 1, 10, and 17, the claims are simply limitations which are merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of “determining whether or not to distribute content which has been determined to have a likelihood of being objectionable and whether or not to modify the content.”  The claim recites the additional limitations further limiting how the content is automatically analyzed, which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  The claims do not even introduce any additional structure for the method claims.  And again, as discussed with respect to claims 1, 10, and 17, the claims are simply limitations which are merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of “determining whether or not to distribute content which has been determined to have a likelihood of being objectionable and whether or not to modify the content.”  The claim recites the additional limitations further limiting how the content is modified, which are still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  The claims do not even introduce any additional structure for the method claims.  And again, as discussed with respect to claims 1, 10, and 17, the claims are simply limitations which are merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-4 and 6-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (US PG Pub. 2012/0158632) further in view of Shoemake et al. (US PG Pub. 2015/0070516).

As per claim 1, Griener discloses a method, system, comprising: a data store storing one or more evaluation rules; and one or more data processors configured to interact with the one or more evaluation rules, and non-transitory computer readable medium storing instructions that, when executed by one or more data processing apparatus, cause the one or more data processing apparatus to perform operations comprising: (automated process for social network moderation, Grenier Fig. 1, ¶12; components, servers, ¶61):  
segmenting, by one or more data processors, content into multiple sub-portions that each (i) have a duration that is less than the duration of the content, and (ii) includes a different subset of the content than another sub-portion of the content (FIG. 4 shows basic concepts in aggregate scoring according to a preferred embodiment of the invention. In FIG. 4, site 400 includes web pages such as 410, 450 and 460. Content items are shown as circles with a letter inside. Each of content items a, b, c, . . . n can be part of a "level" or grouping. A grouping can be according to a web page, user post, user account, blog entry, etc. In FIG. 4, grouping 405 might be a web page that includes items a-f. Grouping 420 could be a post that has been uploaded to the web page and that uses items a, b and c that were uploaded as a group and may relate to each other For example, the items a, b and c might be an image, text and a link to another website, respectively. The text can describe the image and the other website may include more information relating to the image. Grouping 430 can be a blog entry by web page 410's owner that includes item d which was uploaded in the blog entry, or post. Grouping 440 can include two items f and g which are on two different web pages 410 and 450, respectively, but which belong to the same user's account as indicated by grouping 405. As mentioned above, items, groupings, entries, pages, posts, etc. can be of any desired type. In general, any suitable type or organization of items can be used, Grenier ¶46 and Fig. 4);
for each of two or more of the sub-portions of the content, determining, by the one or more data processors using a first evaluation rule, a likelihood that the sub-portion of the content depicts material that violates the first evaluation rule (content analysis for categories of interest, Grenier ¶25-¶45; groupings and items associated with suspect user, ¶52;  indication and removal of objectionable content, ¶13; semantic parser can make a preliminary determination, ¶63); 
passing, by the one or more data processors, each sub-portion of the content among the two or more sub-portions of the content in parallel to a set of rating entities for further evaluation based on the likelihood that the sub-portion of content depicts material that violates the first evaluation rule, including (mixed aggregate level score compared to a threshold, Grenier ¶56; adjustments to raw scores can be made, ¶49-¶53): 
determining, for a first sub-portion of the content, that the likelihood of the first sub-portion of the content depicts material that violates the first evaluation rule is below a specified modification threshold, passing an unmodified version of the first sub-portion of the content to the set of rating entities (classify and filter content, Grenier ¶17 and Fig. 2; determine whether or not human review is needed, ¶19; based upon thresholds, ¶55-¶56); 
determining, for a second sub-portion of the content, that the likelihood of the second sub-portion of the content depicts material that violates the first evaluation rule is above the specified modification threshold; 
 passing the modified version of the second sub-portion of the content to the set of rating entities (classify and filter content, Grenier ¶17 and Fig. 2; determine whether or not human review is needed, ¶19; based upon thresholds, ¶55-¶56); 
receiving, by the one or more data processors and from the set of rating entities, evaluation feedback indicating whether each of the two or more sub-portions of the content violates content guidelines (Another approach can use the user community to identify (e.g., by voting or flagging) content that may be of elevated interest for analysis.  For example, if enough negative votes are submitted by the user community then an item or grouping may be submitted as a subject of analysis.  The votes can also be used (alternatively or in combination with immediate moderator review) as part of the scoring and aggregation described herein, Grenier ¶47-¶48); and 
enacting, by the one or more data processors, a distribution policy based on the evaluation feedback, including (automated process for social network moderation, Grenier Fig. 1, ¶12): 
preventing distribution of the content based on the evaluation feedback for at least one of the sub-portions of the content indicating that the at least one of the sub-portions of content violates one or more of the content guidelines (classify and filter content, Grenier ¶17 and Fig. 2; determine whether or not human review is needed, ¶19; based upon thresholds, ¶55-¶56).
While Grenier disclose as shown above but does not expressly disclose generating a modified version of the second sub-portion of the content, by modifying the second sub-portion of the content prior to passing the modified version of the second sub-portion of the content to the set of rating entities, wherein modifying the second sub-portion of the content comprises attenuating the depiction of the material that violates the first evaluation rule that is presented to the set of rating entities by the modified version of the second sub-portion of the content after the modification.
However, Shoemake teaches generating a modified version of the second sub-portion of the content, by modifying the second sub-portion of the content prior to passing the modified version of the second sub-portion of the content to the set of rating entities, wherein modifying the second sub-portion of the content comprises attenuating the depiction of the material that violates the first evaluation rule that is presented to the set of rating entities by the modified version of the second sub-portion of the content after the modification (Based on a determination that at least one portion of the media content should be filtered, the server and/or the PDDs, ICDs, and/or video calling devices may implement filtering of the at least one portion of the media content. In some embodiments, implementing filtering of content can include, but is not limited to one or more of: (i) blanking determined portions of video or game content, while audio content (if not inappropriate or offensive) continues to be presented; (ii) pausing portions of video or game content just prior to the determined portions of video or game content, while audio content (if not inappropriate or offensive) continues to be presented; (iii) replacing entire scenes in video or game content with replacement scenes that do not include offensive or objectionable content (in some cases, using a "clean version" of the content provided by the content provider rather than the "uncut version" or the like); (iv) skipping entire scenes in video or game content rather than presenting potentially offensive or objectionable content; (v) replacing portions of video content, image content, audio content, and/or game content with replacement content; and/or the like. In some cases, replacement content might include, without limitation, polygons (which may be colored as appropriate to standout or to blend with the remainder of the content), pixelated images, blurred images, smiley faces, predetermined images (which may or may not be customized to the media content, to subject matter related to the media content, to the user, etc.), random images, tones (e.g., 1 kHz tone or the like), bleeps, muted audio clips (i.e., clips in which the sound has been lowered in volume, within a range of minimally lowered through lowered to a point of imperceptibility by a human), audio blanks (i.e., soundless or quiet audio clips; which differs from muted audio clips in that the clip of the audio blanks contains no sound, as compared with adjustably lowered sound volume level, or a set (or pre-set) sound volume level, as in muted audio clips), replacement words, and/or the like. In some instances, replacement words may be matched, in terms of the gender, age, nationality, accent, and/or characteristics of a speaker of the potentially offensive words. For example, a male character in a movie having a French accent might say a potentially offensive word (e.g., a swear word or other foul language). In such a case, replacement words might be modulated or generated to mimic the male character's French accent and vocal characteristics to substitute the offensive word with a more acceptable (i.e., less offensive or non-offensive) word, Shoemake ¶103).
Both the Grenier and Shoemake references are analogous in that both are directed towards/concerned with content analysis for unsuitable or objectionable content.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Shoemake’s ability to filter/sensor/replace content in Grenier’s content analysis management system is able to not only remove content but also censor content.  
The motivation being that there is a need for solutions that allow for more flexible and robust content filtering functionalities based on presence information of a user, and some such solutions can employ the powerful user devices already resident in many users' homes (Shoemake ¶10). 	
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited "passing, by the one or more data processors, each portion of content among the two or more portions of content to a set of rating entities for further evaluation based on the likelihood that the content depicts objectionable material, including: determining, for a first portion of the content, that the likelihood of the first portion of content depicts objectionable material is below a specified modification threshold, passing an unmodified version of the first portion of content to the set of rating entities; generating a modified version of the second portion of content, by modifying the second portion of content prior to passing the modified version of the second portion of content to the set of rating entities, wherein modifying the second portion of content comprises attenuating the depiction of the objectionable material that is presented to the set of rating entities by the modified version of the second portion of content after the modification; and passing the modified version of the second portion of content to the set of rating entities; receiving, by the one or more data processors and from the set of rating entities, evaluation feedback indicating whether each of the two or more portions of content violates content guidelines; and enacting, by the one or more data processors, a distribution policy based on the evaluation feedback, including: preventing distribution of at least one portion of content  having evaluation feedback indicating that the at least one portion of content violates a content guideline; and distributing a different portion of content having evaluation feedback indicating that the different portion of content does not violate the content guideline" is not a positive method step as it do not require any actual positive recited claim steps to be performed (i.e. it is written in the alternative as if the likelihood does not indicate objectionable content, none of the remaining steps need be required or performed); nor does it modify any of the positively claimed method steps.

As per claims 2, 11, and 18, Grenier and Shoemake disclose as shown above with respect to claims 1, 10, and 17.  Grenier further discloses wherein: enacting a distribution policy comprises enacting a geo-based distribution policy that specifies different distribution policies for different geographic regions, the method further comprising: determining, based on the evaluation feedback, that the content violates a first content guideline for a first geographic region, but does not violate a second content guideline for a second geographic region, wherein: preventing distribution of the content when the evaluation feedback indicates that the content violates a content guideline comprises preventing distribution of the content in the first geographic region based on the violation of the first content guideline; and distributing the content when the evaluation feedback indicates that the content does not violate the content guideline comprises distributing the content in the second geographic region based on the content not violating the second content guideline irrespective of whether the content violates the first content guideline of the first geographic region (ALS weightings can be adjusted for geographic location, Grenier ¶54; see also ¶4 and ¶46).
In addition, the Examiner asserts that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses (See MPEP 2111.04).  In the instant case, the recited "determining, based on the evaluation feedback, that the content violates a first content guideline for a first geographic region, but does not violate a second content guideline for a second geographic region, wherein: preventing distribution of the content when the evaluation feedback indicates that the content violates a content guideline comprises preventing distribution of the content in the first geographic region based on the violation of the first content guideline; and distributing the content when the evaluation feedback indicates that the content does not violate the content guideline comprises distributing the content in the second geographic region based on the content not violating the second content guideline irrespective of whether the content violates the first content guideline of the first geographic region" is not a positive method step as it do not require any actual positive recited claim steps to be performed (i.e. it is written in the alternative as if the content is not violating any geographic guidelines, none of the remaining steps need be required or performed); nor does it modify any of the positively claimed method steps.

As per claims 3, 12, and 19, Grenier and Shoemake disclose as shown above with respect to claims 1, 10, and 17.  Grenier further discloses further comprising generating the set of rating entities, including: determining one or more entity attributes that are considered required to reach consensus among the set of rating entities in a particular context; and creating the set of rating entities to include only entities having the one or more entity attributes that are considered required to reach consensus among the set of rating entities in the particular context (Another approach can use the user community to identify (e.g., by voting or flagging) content that may be of elevated interest for analysis.  For example, if enough negative votes are submitted by the user community then an item or grouping may be submitted as a subject of analysis.  The votes can also be used (alternatively or in combination with immediate moderator review) as part of the scoring and aggregation described herein, Grenier ¶47-¶48; determine if human review needed to classify content, ¶19).

As per claims 4, 13, and 20, Grenier and Shoemake disclose as shown above with respect to claims 3, 12, and 19.  Grenier further discloses further comprising: generating a second set of rating entities that do not have at least one of the one or more entity attributes; obtaining, from the second set of rating entities, evaluation feedback indicating whether the content violates a content guideline; and determining whether the one or more entity attributes are required to reach consensus based on the evaluation feedback obtained from the second set of rating entities, including: determining that the one or more attributes are required to reach consensus when the evaluation feedback obtained from the second set of rating entities differs from the evaluation feedback received from the set of entities; and determining that the one or more attributes are not required to reach consensus when the evaluation feedback obtained from the second set of rating entities matches the evaluation feedback received from the set of entities (Another approach can use the user community to identify (e.g., by voting or flagging) content that may be of elevated interest for analysis.  For example, if enough negative votes are submitted by the user community then an item or grouping may be submitted as a subject of analysis.  The votes can also be used (alternatively or in combination with immediate moderator review) as part of the scoring and aggregation described herein, Grenier ¶47-¶48; determine if human review needed to classify content, ¶19).

As per claims 6 and 15, Grenier and Shoemake disclose as shown above with respect to claims 1 and 10.  Grenier further discloses further comprising throttling an amount of content that is passed to the set of rating entities (This approach of identifying changed content helps to filter or reduce the amount of content that must be analyzed.  In popular sites of millions or more users the amount of new content each day can be enormous.  In future systems where resources such as processing cycles, memory, disk storage, etc., become faster and more plentiful it may be feasible to examine more content more often without a need for filtering or identifying content for analysis, Grenier ¶48; see also load balancing, ¶63).

As per claims 7 and 16, Grenier and Shoemake disclose as shown above with respect to claims 6 and 15.  Grenier further discloses wherein throttling the amount of content that is passed to the set of rating entities comprises: for each different entity in the set of entities: determining an amount of content that has been passed to the different entity over a pre-specified amount of time; determining a badness score quantifying a level of inappropriateness of the content that has been passed to the different entity over the pre-specified amount of time; and preventing additional content from being passed to the different entity when (i) the amount of content that has been passed to the different entity over a pre-specified amount of time exceeds a threshold amount or (ii) the badness score exceeds a maximum acceptable badness score (raw scores for the content categories, Grenier ¶25-¶45 and groupings, ¶46; automatic filtering to remove content, ¶62; determine if human review needed to classify content, ¶19; see also load balancing, ¶63).

As per claim 8, Grenier and Shoemake disclose as shown above with respect to claim 1.  Grenier further discloses wherein determining the likelihood that content depicts objectionable material comprises: executing, by the one or more data processors, an automated rating entity that utilizes one or more of a skin detection algorithm, blood detection algorithm, object identification analysis, or speech recognition analysis (In the example of FIG. 6, analysis engines include image processing 618, text processing 620, video processing 622 and rights processing 624.  Any number, type, organization or arrangement of analysis engines may be used, Grenier ¶63).

As per claim 9, Grenier and Shoemake disclose as shown above with respect to claim 1.  Shoemake further teaches wherein modifying the content to attenuate the depiction of the material comprises any of one of blurring or pixelating a portion of the content (pixelated images, blurred images, Shoemake ¶103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629